Jon Tillinghast
Alaska Bar No. 7410109
Simpson, Tillinghast, Sheehan & Araujo, PC
One Sealaska Plaza, Suite 300
Juneau, AK 99801
Telephone: (907) 321-3405
Email:        jon@stsl.com


Attorneys for Sealaska Corporation

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


 STATE OF ALASKA,
 Department of Fish and Game,

           Plaintiff,
                                               Case No. 3:20-cv-00195-SLG
     v.

 The FEDERAL SUBSISTENCE BOARD,
 et al.,

           Federal Defendants.



   AMICUS CURIAE MEMORANDUM IN OPPOSITION TO MOTION FOR
                  PRELIMINARY INJUNCTION

      While Sealaska Corporation supports the federal government’s opposition to the

State’s preliminary injunction motion in its entirety, this memorandum is confined to only

one of the claims raised in the State of Alaska’s opening memorandum—its assertion that

“Defendants violated ANILCA by authorizing a hunt for deer and moose near Kake only



Sealaska Corporation Amicus Curiae Memorandum                                 Page 1 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

          Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 1 of 7
for tribal members of the Organized Village of Kake.” 1/           The memorandum will

demonstrate that: (i) The federal authorization here was facially neutral; (ii) Community

hunts, under which a community organization, including Indian tribes, chooses the

community’s hunters is a recognized tool for helping rural residents meet their subsistence

needs under both federal and State of Alaska law; and (iii) The State’s argument thus

essentially devolves into a discriminatory claim that Indian tribes are ineligible to

participate in a generally-applicable community hunt program.

1. The Federal Emergency Program at Issue Here is Facially Neutral

       On June 4, 2020, the Federal Subsistence Board (the “Board”) sent identical letters

to Alaska’s federal land managers delegating the authority to authorize limited hunts to

counteract threatened food supply disruptions occasioned by the COVID-19 pandemic.

See Pl. Memo, Ex. 2 at 29-32; ECF No. 4-3 at 33-36. The delegation authorized the

managers to “open” limited hunts and to set “community harvest limits.” Id. at 30; ECF 4-

3 at 34. Nowhere in the delegation is the authorization limited to tribal-only hunts.

       On June 4, 2020, the Petersburg Ranger District received a request from the

Organized Village of Kake that the District authorize a limited community hunt. Id., Ex.

3; ECF No. 4-3 at 37. The Organized Village of Kake is a federally-recognized tribe, with

whom the federal government has a government-to-government relationship. Id.; see 25

U.S.C. §3601(1).


1
  / Memorandum in Support of Motion for TRO and Preliminary Injunction, August 10, 2020 at
(“Pl. Memo”) at 14. ECF No. 4-1 at 14.

Sealaska Corporation Amicus Curiae Memorandum                                   Page 2 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

        Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 2 of 7
        In turn, on June 24, 2020 the Board authorized a limited Kake community hunt.

Id., Ex. 7; ECF No. 4-3 at 46. While the Board authorized the Organized Village of Kake

to choose the actual hunters, it did not limit those choices to tribal members. To the

contrary, participation was “limited to Federally qualified subsistence users” (id.), a term

that included any person, Native or non-Native, who met the requisite rural residency

requirements. 50 C.F.R. §100.5(a).

       Nor was the game harvested in the community hunt limited to tribal members.

Indeed, the federal manager sought and obtained the tribe’s assurance that “the entire

community will benefit from the special subsistence action subsistence harvest regardless

of race or tribal status.” 2/

       In a nutshell, neither this particular community hunt program; the federally-

mandated choice of hunters; nor the sharing of the resultant meat, were Native-only.

2. Community Hunts and Fisheries are a Recognized Tool for helping Rural
   Residents Meet their Subsistence Needs under both Federal and State of Alaska
   Law

       To begin with, federal subsistence hunting regulations frequently establish harvest

limits by village rather than by individual hunter. 3/ Under those rules, “An animal taken


2
 / Federal Defendants’ Opposition to Plaintiff’s Motion for Preliminary Injunction, Aug. 24, 2020
at Ex. 4 (“Def. Memo.”); ECF No. 15-5.
3
  / As just a handful of examples, see: 50 C.F.R. §26(n)(24)(iv)(Unit 24A) (“[Anaktuvuk Pass
residents only]—that portion within the Gates of the Arctic National Park—community harvest
quota of 60 sheep”); id. at §(26)(iv) (“community harvest quota of 60 sheep”); id. at §(19)(iii)(Unit
19) (“residents domiciled in Lime Village only—no individual harvest limit but a village harvest
quota of 200 caribou”).

Sealaska Corporation Amicus Curiae Memorandum                                           Page 3 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

        Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 3 of 7
under Federal or State regulations by any member of a community with an established

community harvest limit for that species counts toward the community harvest limit for

that species.” 50 C.F.R. §100.26(e)(2). To ensure that the community harvest limit is not

exceeded, some “community reporting system” administered by a local coordinator is

needed to coordinate the hunt. §26(n)(19)(iii)(Unit 19C, sheep) (“Reporting will be by a

community reporting system.”) The regulations neither require nor preclude the village

tribe from serving as that community coordinator, nor do they generally limit which

community organization may designate the actual hunters. The rules do, however, require

tribal adminstration where the game is being taken for potlatch or other ceremonial

purposes. Id. at §§26(m); 26(n)(6)(ii)(G) (Up to five permits will be issued by the Cordova

District Ranger to the Native Village of Chenega annually to harvest up to five deer total

from Federal public lands.)

       On the fisheries side, tribally-conducted federal fisheries include community fish

wheel operations in the Upper Copper River basin 4/ and a gillnet and fish wheel owned by

the Ninilchik Traditional Council. 50 C.F.R. §100.27(e)(10)(ii)(B)-(C). But the most

substantial example of federal reliance on local tribal governments to implement Title VIII

of ANILCA lies along the Kuskokwim River. Beginning in 2015, the Board began a




4
 / 50 C.F.R. §100.27(e)(11)(xiv) (“A subsistence fishing permit may be issued to a village council,
or other similarly qualified organization whose members operate fish wheels for subsistence
purposes in the Upper Copper River District, to operate fish wheels on behalf of members of its
village or organization”).

Sealaska Corporation Amicus Curiae Memorandum                                         Page 4 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

        Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 4 of 7
longstanding community fishing program on that river that relied on local tribes to

administer. 5/ In 2015, for example:

                The [community harvest] permit was issued to a community
        representative, identified by the tribe, who was responsible for overseeing
        the community fishery. A limited number of fishermen were designated to
        catch a community’s allocation of Chinook Salmon. Only those who were
        identified as designated fishers in possession of a designated fishing
        permit could harvest Chinook Salmon under the program.

Id. That action grew into a memorandum of understanding between the U.S. Fish and

Wildlife Service and the Kuskokwim River Inter-Tribal Fish Commission that continued

this regulatory paradigm to the present day. 6/

       For its part, the Alaska Department of Fish and Game manages a community

harvest program that mirrors its federal counterpart. Under ADF&G rules, any “person

representing a group of 25 or more residents or members may apply…for a community

harvest permit.” 5 AAC 92.072(c)(1). A “community” is broadly defined to mean:

               …a mutual support network of people who routinely (at least several
       times each year) provide each other with physical, emotional, and nutritional
       assistance in a multi-generational and inter/intra familial manner to assure
       the long- term welfare of individuals, the group, and natural resources they
       depend on or purposes of this regulation, a "community" or "group" shares
       a common interest in, and participation in uses of, an identified area and the
       wildlife populations in that area, that is consistent with the customary and
       traditional use pattern of that wildlife population and area as defined by the
       board.


5
  / Federal Subsistence Board, Staff Analysis: Temporary Special Action FSA 16-01, Appendix A
(undated) at 2 (Exhibit 1).
6
  / Memorandum of Understanding Between United States Department of the Interior, U.S. Fish
and Wildife Service Alaska Region and Kuskokwim River Inter-Tribal Fish Commission, April
6,2016 (Exhibit 2).

Sealaska Corporation Amicus Curiae Memorandum                                    Page 5 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

        Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 5 of 7
Id. at 072(i)(2). Indian tribes plainly fall within that definition. Certainly nothing excludes

them.

        ADF&G anticipates that the community will assign actual hunting responsibilities

to specific, experienced hunters. For example, ADF&G’s authorization for the FY 2020-

21 Copper River Basin community hunt provides that: “[G[roups may select from their

group members, individual hunters who may possess particular expertise in hunting to

harvest wildlife resources on behalf of the community or group.” 7/ As is customary with

community hunts, and regardless of whoever does the actual hunting, the harvested meat

must be shared with the community and at least one communal sharing event is required.

Id. at 5.

3. The State’s Argument thus Essentially Devolves into a Discriminatory Claim that
   Indian Tribes are Ineligible to Participate in a Generally-Applicable Community
   Hunt Program

        The Kake community hunt at issue here fits neatly within the Board’s and the State

of Alaska’s community harvest programs.           That an Indian tribe was designated to

administer this one particular hunt was the product of three rather substantial

considerations: (i) the Tribe was the only party that applied to administer the hunt; (ii) a

community-based hunt was critical here to assure that the food harvested was shared by

the entire community and not just individual hunters; and (iii) the Tribe was the most



7
 / ADF&G, Copper Basin Caribou Community Subsistence Harvest Permit Program, 2020-2021.
Sept., 2019 at 1 (Exhibit 3); see also ADF&G, Copper Basin Moose Community Subsistence
Harvest Permit Program, 2020-2021. Sept., 2019 at 1 (Exhibit 4).

Sealaska Corporation Amicus Curiae Memorandum                                      Page 6 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

            Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 6 of 7
suitable local governmental entity to oversee the hunt. That last point warrants emphasis:

in most Alaska villages, the local tribe is the steward of the community’s hunting traditions

and knowhow, and it is most attuned to the community’s existing network for sharing

subsistence resources. 8/ Indeed, in many villages, the tribe will be the only local

government entity.

         The State’s goal here is to deprive Kake, and by extension every other Alaska tribe,

from participating in an otherwise generally-available subsistence management program.

To Sealaska, that means that there is indeed discriminatory mischief at work here. But it

is not coming from the Federal Subsistence Board.

         Respectfully submitted this 28th day of August, 2020.


                                       By:     /s/ Jon Tillinghast
                                               Jon Tillinghast
                                               Simpson, Tillinghast, Sheehan & Araujo PC
                                               One Sealaska Plaza, Suite 300
                                               Juneau, Alaska 99801
                                               Telephone: (907) 321-3405
                                               Email:        jon@stsl.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                               /s/ Jon Tillinghast
                                               Jon Tillinghast




8
    /See Langdon, Subsistence and Tlingit Culture (Exhibit 5).
Sealaska Corporation Amicus Curiae Memorandum                                    Page 7 of 7
State of Alaska, ADF&G v. Federal Subsistence Board, et al.
3:20-cv-00195-SLG

           Case 3:20-cv-00195-SLG Document 21-2 Filed 08/28/20 Page 7 of 7
